Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of robbery in the first degree, burglary in the first degree and petit larceny, defendant contends that County Court’s refusal to permit him to address the court personally at the Sandoval hearing deprived him of a fair trial and violated the principles set forth in People v Dokes (79 NY2d 656). We disagree. Defendant, who was present and represented by counsel at the Sandoval hearing, had no absolute right to address the court personally and, under the circumstances of this case, we conclude that the court did not abuse its discretion in refusing to permit defendant to do so (see, People v Richardson, 4 NY2d 224, 226-227, cert denied 357 US 943; People v Rodriguez, 98 AD2d 961, 962, cert denied 469 US 818).
Furthermore, there is no merit to the contention of defendant that the court’s Sandoval ruling constitutes an abuse of discretion (see, People v Mattiace, 77 NY2d 269, 274). In any event, even assuming, arguendo, that the court erred in its Sandoval ruling, any error would be harmless (see, People v Crimmins, 36 NY2d 230, 241-242; cf., People v Williams, 56 NY2d 236, 240-241).
Lastly, we have considered the issues raised in defendant’s pro se supplemental brief and conclude that each one is lacking in merit. (Appeal from Judgment of Monroe County Court, Maloy, J. — Robbery, 1st Degree.) Present — Lawton, J. P., Wesley, Callahan, Balio and Davis, JJ.